Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 2/17/2022, has been entered and acknowledged by the Examiner.  Claims 1, 3-11, and 13-20 are pending.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-11, and 13-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeane al. (US Pub. 2017/0109096, hereinafter “Jean’) in view of Al Sheikh et al. US Pub. 2019/0065964, hereinafter “Al Sheikh’), and further in view of Lee et al. (HFTL: Hybrid Flash Translation Layer based on Hot Data Identification for Flash Memory, 2009, hereinafter “Lee”).

Regarding claim 1, Jean discloses a data storage apparatus, comprising: a memory unit; and

a prediction unit, coupled to the memory unit, and configured to acquire a plurality of access location data of a plurality of data access actions in a prior access history of the memory unit and analyze the prior access history of the memory unit (¶ [0022], calculating and analyzing previous commands and access to different memory locations), wherein the prediction unit performs a quantification process on the access location data to acquire a plurality of quantized data corresponding to the prior access history, and the prediction unit predicts a data pre- accessing target of the memory unit according to the quantized data (¶ [0021], read look ahead (RLA) operations may be performed to prefetch data corresponding to a "next," LBA or range of LBAs that is sequential with respect to a "current" LBA).

While Jean does not explicitly spell out predicting, Al Sheikh discloses predicting based on analyzed data (¶ [0005], The method comprises using the address predictor to predict an address, comparing a trained accuracy of the address predictor to a threshold, and determining whether to read a cache address based on the comparison). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Al Sheikh into Jean to place a prediction on load data for load balancing.

Jean and Al Sheikh do not explicitly disclose so as to determine hot data or cold data recorded in a storage device in correspondence with a data heat level in previous accessing, but Lee discloses to determine hot data or cold data recorded in a storage device in correspondence with a data heat level in previous accessing (p. 2005, col. 2nd).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee into Al Sheikh and Jean to identify high frequency of writing to the same location and mitigate to avoid system degradation.
Regarding claim 3, Jean in view of Al Sheikh and Lee disclose the data storage apparatus as claimed in claim 1, further comprising a storage device, wherein the storage device is coupled to the memory unit and the prediction unit, the memory unit is externally coupled to a host device, and the memory unit performs the data access actions according to a plurality of access commands of the external host, wherein the access commands comprise the access location data (Jean, ¶ [0023], host and access memory location).

Regarding claim 4, Jean in view of Al Sheikh and Lee disclose the data storage apparatus as claimed in claim 3, wherein the memory unit is a cache memory, and the memory unit moves a pre-accessing data from or into the cache memory through the storage device according to the data pre-accessing target (Jean, ¶ [0021]; prefetch data corresponding to a next range).

Regarding claim 5, Jean in view of Al Sheikh and Lee disclose the data storage apparatus as claimed in claim 2, wherein the prediction unit analyzes the prior access history of the memory unit according to an association rule, so as to predict the data pre-accessing target of the memory unit (Al Sheikh, ¶ [0032] Predictor 107 is the Content Address Predictor (CAP), which predicts a non-stride load address 115. To predict the memory address the CAP may use the program counter (PC) of a load instruction and other information (e.g., global branch history, branch path history, load path history...), to predict the memory address of the load. The load path history may be the program counters history of previous load instructions. The predicted memory address can be used to probe the data cache early for quick access later).

Regarding claim 6, Jean in view of Al Sheikh and Lee disclose the data storage apparatus as claimed in claim 5, wherein the prediction unit performs the quantification process on the logical block addresses and the sector lengths, so as to determine a plurality of transaction data, and the prediction unit builds up a transaction database according to the transaction data, wherein the prediction unit derives a plurality of classification data according to the transaction database and a minimum support level threshold, and the prediction unit analyzes the classification data according to a minimum confidence level threshold, so as to determine a plurality of association rules, such that the prediction unit predicts the data pre-accessing target of the memory unit according to the association rules (Al Sheikh, ¶ [0045], A confidence threshold is merely a guess, based on training statistics; of how likely it is that a prediction will be accurate. So if we determine our confidence level is, as an example, 60% then the odds are 60% a predicted value will be prediction will be accurate).

Regarding claim 7, Jean in view of Al Sheikh and Lee disclose the data storage apparatus as claimed in claim 6, wherein the transaction database comprises a plurality of transaction data, and each of the transaction data comprises at least one of a plurality of access location items (¶ [0022], calculating and analyzing previous commands[transactions] and access to different memory locations).

Regarding claim 8, Jean in view of Al Sheikh and Lee disclose the data storage apparatus as claimed in claim 2, wherein the prediction unit builds up a neural network model according to the prior access history of the memory unit, the neural network model is configured to identify a usage scenario in the prior access history, and the prediction unit predicts the data pre-accessing target of the memory unit according to the neural network model (Al Sheikh, ¶ [0045]).

Regarding claim 9, Jean in view of Al Sheikh and Lee disclose the data storage apparatus as claimed in claim 8, wherein the prediction unit performs the quantification process on the logical block addresses and the sector lengths, so as to build up an image database, and the prediction unit trains the neural network model according to a plurality of image data of the image database, wherein the prediction unit inputs another image data corresponding to a prior access location data to the neural network model to output an image identification result, and the prediction unit predicts the data pre-accessing target of the memory unit according to the image identification result (Jean, ¶ [0020], The controller may then identify the stream detector data structure in the hash table that corresponds to the LBA bucket and may assert (e.g., flip from zero to one) a bit of the bitmap in the identified stream detector data structure).

Regarding claim 10, Jean in view of Al Sheikh and Lee disclose the data storage apparatus as claimed in claim 9, wherein each of the image data comprises a plurality of first images and a plurality of second images, a plurality of first pixel data of the first images are determined according to quantification results of the logical block addresses and the sector lengths, and a plurality of second pixel data of the second images are determined according to quantification results of the first pixel data (Al Sheikh, ¶ [0003], a snapshot of memory hierarchy could view as a memory image, where pixel data for imaging is old and well known in the art).

Regarding claim 11, Jean discloses a data prediction method, adapted for a data storage apparatus, the data prediction method comprising: acquiring, by a prediction unit, a plurality of access location data of a plurality of data access actions in a prior access history of a memory unit; performing, by the prediction unit, a quantification process on the access location data, so as to acquire a plurality of quantized data corresponding to the prior access history (¶ [0022], calculating and analyzing previous commands and access to different memory locations); and predicting, by the prediction unit, a data pre-accessing target of the memory unit according to the quantized data (¶ [0021], read look ahead (RLA) operations may be performed to prefetch [equivalent to pre-accessing] data corresponding to a "next," LBA or range of LBAs that is sequential with respect to a "current" LBA).
While Jean does not explicitly spell out predicting, Al Sheikh discloses predicting based on analyzed data (¶ [0005], The method comprises using the address predictor to predict an address, comparing a trained accuracy of the address predictor to a threshold, and determining whether to read a cache address based on the comparison). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Al Sheikh into Jean to place a prediction on load data for load balancing.
Jean and Al Sheikh do not explicitly disclose so as to determine hot data or cold data recorded in a storage device in correspondence with a data heat level in previous accessing, but Lee discloses to determine hot data or cold data recorded in a storage device in correspondence with a data heat level in previous accessing (p. 2005, col. 2nd).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee into Al Sheikh and Jean to identify high frequency of writing to the same location and mitigate to avoid system degradation.

Regarding claim 13, Jean in view of Al Sheikh and Lee disclose the data prediction method as claimed in claim 11, further comprising: performing, by the memory unit, the data access actions according to a plurality of access commands of an external host, wherein the access commands comprise the access location data (Jean, ¶ [0023], host and access memory location).

Regarding claim 14, Jean in view of Al Sheikh and Lee disclose the data prediction method as claimed in claim 13, wherein the memory unit is a cache memory, and the data prediction method further comprises: moving, by the memory unit, a pre-accessing data from or into the cache memory through a storage device according to the data pre-accessing target (Jean, { [0021]; prefetch data corresponding to a next range).

Regarding claim 15, Jean in view of Al Sheikh and Lee disclose the data prediction method as claimed in claim 12, wherein predicting, by the prediction unit, the data pre-accessing target of the memory unit according to the quantized data comprises: analyzing, by the prediction unit, the prior access history of the memory unit according to an association rule, so as to predict the data pre-accessing target of the memory unit (Al Sheikh, [0032] Predictor 107 is the Content Address Predictor (CAP), which predicts a non-stride load address 115. To predict the memory address the CAP may use the program counter (PC) of a load instruction and other information (e.g., global branch history, branch path history, load path history .. . etc.), to predict the memory address of the load. The load path history may be the program counters history of previous load instructions. The predicted memory address can be used to probe the data cache early for quick access later).

Regarding claim 16, Jean in view of Al Sheikh and Lee disclose the data prediction method as claimed in claim 15, wherein performing, by the prediction unit, the quantification process on the access location data to acquire the quantized data corresponding to the prior access history comprises: performing, by the prediction unit, the quantification process on the logical block addresses and the sector lengths, so as to determine a plurality of transaction data, and building up, by the prediction unit, a transaction database according to the transaction data, wherein analyzing, by the prediction unit, the prior access history of the memory unit according to the association rule to predict the data pre-accessing target of the memory unit comprises: deriving, by the prediction unit, a plurality of classification data according to the transaction database and a minimum support level threshold, and analyzing, by the prediction unit, the classification data according to a minimum confidence level threshold, so as to determine a plurality of association rules, such that the prediction unit predicts the data pre-accessing target of the memory unit according to the association rules (Al Sheikh, ¶ [0045], A confidence threshold is merely a guess, based on training statistics; of how likely it is that a prediction will be accurate. So if we determine our confidence level is, as an example, 60% then the odds are 60% a predicted value will be prediction will be accurate).

Regarding claim 17, Jean in view of Al Sheikh and Lee disclose the data prediction method as claimed in claim 16, wherein the transaction database comprises a plurality of transaction data, and each of the transaction data comprises at least one of a plurality of access location items (Jean, ¶ [0022], calculating and analyzing previous commands[transactions] and access to different memory locations).

Regarding claim 18, Jean in view of Al Sheikh and Lee disclose the data prediction method as claimed in claim 12, wherein predicting, by the prediction unit, the data pre-accessing target of the memory unit according to the quantized data comprises: building up, by the prediction unit, a neural network model according to the prior access history of the memory unit, wherein the neural network model is configured to identify a usage scenario in the prior access history; and predicting, by the prediction unit, the data pre-accessing target of the memory unit according to the neural network model (Al Sheikh, ¶ [0045]).

Regarding claim 19, Jean in view of Al Sheikh and Lee disclose the data prediction method as claimed in claim 18, wherein performing, by the prediction unit, the quantification process on the access location data to acquire the quantized data corresponding to the prior access history comprises: performing, by the prediction unit, the quantification process on the logical block addresses and the sector lengths, so as to build up an image database, and training, by the prediction unit, the neural network model according to a plurality of image data of the image database, wherein predicting, by the prediction unit, the data pre-accessing target of the memory unit according to the neural network model comprises: inputting, by the prediction unit, another image data corresponding to a prior access location data to the neural network model to output an image identification result, and predicting, by the prediction unit, the data pre-accessing target of the memory unit according to the image identification result (Jean, ¶ [0020], The controller may then identify the stream detector data structure in the hash table that corresponds to the LBA bucket and may assert (e.g., flip from zero to one) a bit of the bitmap in the identified stream detector data structure).

Regarding claim 20, Jean in view of Al Sheikh and Lee disclose the data prediction method as claimed in claim 19, wherein each of the image data comprises a plurality of first images and a plurality of second images, a plurality of first pixel data of the first images are determined according to quantification results of the logical block addresses and the sector lengths, and a plurality of second pixel data of the second images are determined according to quantification results of the first pixel data (Al Sheikh, ¶ [0003], a snapshot of memory hierarchy could view as a memory image, where pixel data for imaging is old and well known in the art).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154